DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the filing on 4/23/2020.  Since the initial filing, claims 1-34 have been cancelled, claims 35-55 have been added and no claims have been amended.  Thus, claims 35-55 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35-46, 48-50 and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney (US 2012/0080035).
In regards to claim 35, Guney discloses a seal member (cushion region 7102) for an interface assembly (7100), the seal member comprising: a flange comprising a face contacting surface (membrane 7103, see Annotated Fig 118), the face contacting surface comprising: an edge that at least partially defines an opening (see Annotated Fig 119); a first cheek surface and a second cheek surface positioned on respective sides of the opening (regions CH, paragraph 351, Fig 119); and an upper lip surface extending between the first and second cheek surfaces (region UL, paragraph 351, Fig 119); a sidewall extending distally of the face contacting surface (see Annotated Fig 120), the sidewall comprising: a first lower corner region proximate a transition from the upper lip surface to the first cheek surface; and a second lower corner region proximate a transition from the upper lip surface to the second cheek surface (regions C, paragraph 351, Fig 119), wherein an inside surface of the seal member comprises one or more thickened bands provided along the sidewall (under cushion 7205, paragraph 351), and wherein each of the first lower corner region and the second lower corner region have a thicker cross-section compared to portions of the sidewall located vertically above the first lower corner and the second lower corner (separated under cushion regions, see Annotated Fig 119), wherein the one or more thickened bands form a first lower region, a second lower region (see Annotated Fig 119).

    PNG
    media_image1.png
    379
    498
    media_image1.png
    Greyscale

Annotated Fig 118

    PNG
    media_image2.png
    536
    562
    media_image2.png
    Greyscale

Annotated Fig 119

    PNG
    media_image3.png
    691
    545
    media_image3.png
    Greyscale

Annotated Fig 120
While the embodiment of Fig 119 of Guney does not explicitly disclose a connecting rib that extends between the first and second lower regions, the connecting rib being thinner than the first and second lower regions, it does teach that the area between the side cushion sections is a single layer and therefore thinner than they double layer provided by the under cushion and can be considered a connecting rib between the two sections (NB region, see Annotated Fig 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Guney to have a connecting rib that extends between the first and second lower regions, the connecting rib being thinner than the first and second lower regions as this would help provide a fitted and secure fit of the seal.
In regards to claim 36, Guney teaches the device of claim 35 and Guney further teaches wherein the upper lip surface is configured to contact a user's face at a location above the vermillion border and below the nares (bottom sealing position 5.1, paragraph 174, Fig 1 and 2A).
In regards to claim 37, Guney teaches the device of claim 36 and Guney further teaches wherein the face contacting surface comprises a lateral surface that is configured to extend over a nose of the user and wherein the first and second cheek surfaces are configured to extend between the upper lip surface and the lateral surface (sealing position 10.1, paragraph 174, Fig 1 and 2A).
In regards to claim 38, Guney teaches the device of claim 35 and Guney further teaches wherein a first of said one or more thickened bands extends along a portion corresponding to the first cheek surface and a second of said one or more thickened bands extends along a portion corresponding to the second cheek surface (see Annotated Fig 119).
In regards to claim 39, Guney teaches the device of claim 38 and Guney further teaches wherein one of the first and second of said one or more thickened bands wraps around an upper portion of the inside surface of the seal member (see Annotated Fig 120).
In regards to claim 40, Guney teaches the device of claim 35 and Guney further teaches wherein the first lower corner region of the sidewall is positioned below the first lower region of the one or more thickened bands and the second lower corner region of the sidewall is positioned below the second lower region of the one or more thickened bands, in use (see Annotated Fig 119).
In regards to claim 41, Guney teaches the device of claim 35 and Guney further teaches wherein one of the one or more thickened bands is located in an upper portion of the seal member, the upper portion comprising a nasal bridge portion (nasal bridge region NB, Fig 119).
In regards to claim 42, Guney teaches the device of claim 35 and Guney further teaches wherein the one or more thickened bands comprise at least one lower thickened band positioned along a lower portion of the sidewall of the seal member (see Annotated Fig 119).
In regards to claim 43, Guney teaches the device of claim 35 and Guney further teaches wherein the opening is an inverted T-shape (see Annotated Fig 119).
In regards to claim 44, Guney teaches the device of claim 35 and Guney further teaches wherein the sidewall comprises a first thin walled portion and a second thin walled portion, the first thin walled portion being at a proximal portion of the seal member and the second thin walled portion being at a distal portion of the seal member, proximal and distal being with reference to the flange (see Annotated Fig 120).
In regards to claim 45, Guney teaches the device of claim 44 and Guney further teaches wherein the first and second thin walled portions are connected with the one or more thickened bands (see Annotated Fig 120).
In regards to claim 46, Guney teaches the device of claim 44 and Guney further teaches wherein the second thin walled portion curls inward at a shoulder toward a rim (see Annotated Fig 120).
In regards to claim 48, Guney teaches the device of claim 35.
While the embodiment of Fig 119 does not include a clip member, Guney further teaches embodiments wherein the seal member is configured to be connected to a clip member (paragraph 242, 246, 251, 329 and 263).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal member configured to be connected to a clip member as Guney teaches that it may provide an interface for engagement with a frame and adjustment mechanism (paragraphs 242, 246, 251, 263) or to maintain the cushion around the patient’s nose region (paragraph 329 and 330) and Guney further teaches that it is within the skill of the art to combine elements of multiple embodiments as needed (paragraph 376).
In regards to claim 49, Guney teaches an interface assembly comprising: a frame (frame region 7104, see Annotated Fig 118); and the seal member of claim 35 (see rejection of claim 35 above), wherein the seal member is connected to the frame (cushion and frame 7100).
In regards to claim 50, Guney teaches the assembly of claim 49.
While the embodiment of Fig 119 does not include a clip member, Guney further teaches embodiments wherein a mask seal clip that secures the seal member to the frame and has an increased rigidity relative to the seal member (paragraph 242, 246, 251, 329, 332 and 263).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein a mask seal clip that secures the seal member to the frame and has an increased rigidity relative to the seal member as Guney teaches that it may provide an interface for engagement with a frame and adjustment mechanism (paragraphs 242, 246, 251, 263) or to maintain the cushion around the patient’s nose region (paragraph 329 and 330) and Guney further teaches that it is within the skill of the art to combine elements of multiple embodiments as needed (paragraph 376).
In regards to claim 52, Guney teaches the assembly of claim 49 and Guney further teaches wherein a portion of the seal member is overmoulded onto a clip member (paragraph 242 and 329).
In regards to claim 53, Guney teaches the assembly of claim 52 and Guney further teaches wherein a rim is overmoulded with a portion of the clip member (paragraph 242 and 329).
Claim 47 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney (US 2012/0080035) as applied above and in view of Griffiths (US 5355878).
In regards to clam 47, Guney teaches the device of claim 35.
Guney does not teach wherein a portion of the seal member is pivotable about a hinge point and is configured to roll over itself.
However, Guney teaches a bellows like region (see Annotated Fig 120) which may adjust the size and shape of the user’s face (paragraph 346).  Further, Dennis teaches wherein a bellows like region rotates around a pivot point (folds 98 terminate in pivot 97, Fig 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein a portion of the seal member is pivotable about a hinge point as taught by Dennis as this would allow changes in mask size while allowing contour of the mask to conform to the user’s face (Denis: paragraph 38).
Additionally, Griffiths teaches that it is known in the art that bellows and rolling structures may be used interchangeably for the purpose of size adjustment in mask structures (column 6 line 49 – column 7 line 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney such that the bellows like region is configured to roll as taught by Griffiths as substitution of art recognized equivalents for the same purpose is within the skill of the art and renders the combination obvious (MPEP 2144.06 II). 
In regards to claim 51, Guney teaches the assembly of claim 50.
Guney does not teach wherein the seal member overlies at least a portion of the mask seal clip when a portion of the seal member is rolled.
However, Guney teaches a bellows like region (see Annotated Fig 120) which may adjust the size and shape of the user’s face (paragraph 346) and Griffiths teaches that it is known in the art that bellows and rolling structures may be used interchangeably for the purpose of size adjustment in mask structures (column 6 line 49 – column 7 line 3).  While the rolling of Griffiths does not show wherein the seal member overlies at least a portion of the mask seal clip, a rolling portion placed where the bellows like portion of Guney is would roll back towards the frame/clip area until and unless a structure was placed to halt the motion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the seal member overlies at least a portion of the mask seal clip when a portion of the seal member is rolled as taught by Griffiths as substitution of art recognized equivalents for the same purpose, substituting bellows for a rolling section for the purpose of size adjustment, is within the skill of the art and renders the combination obvious (MPEP 2144.06 II).
Claim 54 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney (US 2012/0080035) as applied above and in view of Davidson (US 2008/0257354).
In regards to claim 54, Guney teaches the assembly of claim 52.
While Guney teaches that the clip connects to frame, it does not explicitly teach wherein the clip member comprises a feature that receives a complementary feature of the frame.
However, Davidson teaches a clip member (cushion clip 70) having features (clip portions 72, 74 and 76) that receive complementary features of the frame (slots 92, paragraph 59, Fig 7-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the clip member comprises a feature that receives a complementary feature of the frame as taught by Davidson as this would allow for easy assembly and disassembly of components.
In regards to claim 55, Guney teaches the assembly of claim 52.
Guney does not teaches wherein the clip member tapers from a larger footprint proximal the seal member to a smaller footprint distal the seal member,
However, Davidson teaches wherein the clip member tapers from a larger footprint proximal the seal member to a smaller footprint distal the seal member (see Annotated Fig 7-2).

    PNG
    media_image4.png
    264
    428
    media_image4.png
    Greyscale

Annotated Fig 7-2
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the clip member tapers from a larger footprint proximal the seal member to a smaller footprint distal the seal member as taught by Davidson as this is a known shape for such components that would help limit the volume and weight of the device for user comfort and allow for connection between the cushion and the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            

/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785